                           IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON


 HELEN A. SANTORO,                                 Case No. 6:18-cv-01737-AC

        Plaintiff,                                ORDERFORPAYMENTOFATTORNEY
                                                  FEES PURSUANT TO EAJA
                     vs.

 COMMISSIONER,
 Social Security Administration,

        Defendant.



       Based upon the Stipulation of the parties, it is hereby ORDERED that attorney fees in the

amount of $6,773.29 are hereby awarded to Plaintiff, pursuant to the Equal Access to Justice Act

(EAJA), 28 U.S.C. § 2412. Payment of this award shall be via check made payable to Plaintiff

and mailed to Plaintiff's attorneys at HARDER, WELLS, BARON & MANNING, P.C., 474

Willamette Street, Eugene, Oregon 97401. Pursuant to Astrue v. Ratliff, 560 U.S. 586, 130 S. Ct.

2521, 2527 (2010), the award shall be made payable to Brent Wells, HARDER, WELLS, BARON

& MANNING, P.C., if the Commissioner confirms that Plaintiff owes no debt to the Government
through the federal treasury offset program. If Plaintiff has such debt, the check for any remaining

funds after offset shall be made out to Plaintiff and mailed to counsel's office at the address

provided above. There are no costs or expenses to be paid herein.

       Dated this     /,f1;y of February 2020.



Order submitted by:
Brent Wells
HARDER, WELLS, BARON & MANNING, P.C.
474 Willamette Street, Eugene, OR 97401
(541) 686-1969
bwells@hwbm.net
Of Attorneys for Plaintiff
